UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4191


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

REGINALD ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:13-cr-00012-1)


Submitted:   September 16, 2014           Decided:   October 1, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Steven Hunter, STEVE HUNTER & ASSOCIATES, L.C., Lewisburg,
West Virginia, for Appellant. Miller A. Bushong, III, OFFICE OF
THE UNITED STATES ATTORNEY, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reginald               Anderson         pled    guilty,       pursuant         to    a    plea

agreement, to possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1) (2012).                                    The district court

calculated          Anderson’s               advisory         Guidelines       range         as    ten     to

sixteen    months,                imposed         an    upward       variance,         and        sentenced

Anderson       to        twenty-four              months’      imprisonment.              He       appeals.

Anderson’s attorney has filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967), in which he asserts that

there    are        no       meritorious            issues      for     appeal         but    challenges

Anderson’s sentence.                        Although advised of his right to file a

supplemental pro se brief, Anderson has not done so.                                          Finding no

error, we affirm.

               We    review             the       district      court’s       sentence,            “whether

inside, just outside, or significantly outside the Guidelines

range[,]       .         .        .     under      a     deferential          abuse-of-discretion

standard.”          Gall v. United States, 552 U.S. 38, 41 (2007).                                       This

standard       of    review             involves        two    steps;       under      the     first,     we

examine    the       sentence               for    significant         procedural            errors,     and

under    the    second,                we   review       the    substance         of    the       sentence.

United    States             v.       Pauley,     511 F.3d 468,    473    (4th       Cir.      2007)

(analyzing Gall, 552 U.S. at 50-51).                                       Significant procedural

errors include “failing to calculate (or improperly calculating)

the   Guidelines              range,         treating         the    Guidelines         as     mandatory,

                                                         2
failing to consider the [18 U.S.C.] § 3553(a) [(2012)] factors,

selecting       a    sentence      based       on   clearly     erroneous         facts,     or

failing to adequately explain the chosen sentence — including an

explanation for any deviation from the Guidelines range.”                                Gall,
552 U.S. at 51.            If there are no significant procedural errors,

we then consider the substantive reasonableness of the sentence,

tak[ing] into account the totality of the circumstances.”                              Id.

            When the district court imposes a variant sentence, we

consider “whether the . . . court acted reasonably both with

respect    to       its   decision       to   impose    such    a    sentence      and     with

respect    to       the   extent    of    the    divergence     from       the    sentencing

range.”         United States v. Hernandez-Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).               Such a sentence is unreasonable if the

district court “provided an inadequate statement of reasons or

relie[d] on improper factors in imposing a sentence outside the

properly calculated advisory sentencing range.”                           Id.

            After         hearing        argument      from     counsel          and   giving

Anderson    the       opportunity        for    allocution,         the    district      court

concluded that an upward variance under § 3553(a) to twenty-four

months’ imprisonment was necessary to comply with the purposes

of sentencing.            In reaching this conclusion, the court properly

considered          Anderson’s       history           and     characteristics,              his

underrepresented criminal history, the fact that he was a repeat



                                                3
offender,       and    the       need   for    the    sentence       to   afford       adequate

deterrence.

                The    district         court’s      consideration        of    relevant        18

U.S.C.     §     3553(a)         factors      and    articulation         of    the     reasons

warranting an upward variance from the Guidelines range support

our decision to defer to the district court’s determination as

to the extent of the variance.                      United States v. Diosdado-Star,

630 F.3d 359,   366-67       (4th      Cir.    2011)    (affirming         substantive

reasonableness         of    variance         sentence    six     years        greater        than

Guidelines       range      because       sentence     was     based      on   the     district

court’s examination of relevant § 3553(a) factors).

                In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                    Counsel’s

motion     to    withdraw        from    representation,        as     set     forth     in    his

brief,     is    denied.          This     Court     requires    that        counsel     inform

Anderson, in writing, of the right to petition the Supreme Court

of the United States for further review.                         If Anderson requests

that   a   petition         be    filed,      but    counsel    believes       that      such    a

petition would be frivolous, then counsel may move in this Court

for leave to withdraw from representation.                                Counsel’s motion

must state that a copy thereof was served on Anderson.                                 Finally,

we    dispense     with      oral       argument     because     the      facts    and    legal



                                                4
contentions   are   adequately   presented   in   the   materials   before

this Court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5